Citation Nr: 1002469	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-06 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar disc disease 
with radiculopathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to March 
1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
a low back disability.  

In November 2007, the Veteran appeared and testified at a 
Travel Board hearing at the St. Petersburg RO.  The 
transcript is of record.  

In April 2009, the Board remanded the Veteran's claim for 
further development-including a VA examination.  The 
requested action was taken, but for the reasons as stated 
below, the claim is again remanded for further development.  

The Veteran initially claimed service connection for a 
general back disability and it has since been separated into 
two different service connection back claims.  In August 
2009, the Veteran was awarded service connection for a 
lumbosacral strain, but was denied service connection for his 
lumbar disc disease with radiculopathy.  Thus, the only issue 
currently before the Board is as identified on the cover page 
of this decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In light of the Veterans Claims Assistance Act of 2000 (the 
VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)), the 
Board finds that further evidentiary development is 
necessary.  

By way of background, the Veteran initially sought service 
connection for a back disability, and the current appeal is 
only for entitlement to service connection for lumbar disc 
disease with radiculopathy as service connection for a lumbar 
strain was separately granted in August 2009.  The Veteran 
was treated in service for a lumbar strain in 1979, and in 
2005, he reinjured his back in a motor vehicle accident 
(MVA).  

In April 2009, the Board remanded the Veteran's claim 
indicating that the April 2007 VA examiner had not reviewed 
the Veteran's private treatment records when rendering his 
opinion, nor had he provided adequate rationale for his 
findings.  In the action paragraph of the remand order, the 
Board did not specifically request that the examiner review 
private treatment records in conjunction with the 
examination.  

In June 2009, the Veteran underwent another VA examination of 
the spine.  The examiner diagnosed the Veteran as having 
residuals of a lumbar strain and lumbar disc disease with 
radiculopathy.  The VA examiner indicated, however, that she 
did not review private treatment records when rendering her 
opinion.  

In addition, the examiner's opinion is confusing as to 
whether the Veteran's current lumbar disc disease with 
radiculopathy is aggravated or worsened by his service-
connected lumbar strain.  She referenced the Veteran's 2005 
MVA and noted that this exacerbated the baseline symptoms 
associated with the Veteran's now-service connected lumbar 
strain.  The Veteran's radicular pain in the extremities had 
its onset following the 2005 MVA.  The examiner indicated 
that "[h]ad the [Veteran] not sustained the initial injury 
to the lumbar spine in 1979, he likely would not have had 
pain up till [sic] the MVA in 2005.  Thus[,] since the 
radicular symptoms started in 2005, they are an aggravation 
of a pre[-]existing condition.  Had the [Veteran] not had the 
MVA in 2005[,] he would still likely be left with baseline 
low back pain from the original injury on active duty in 
1979, but no radiculopathy or numbness in the legs."  

The Board finds that in light of the previous remand 
requesting that the examiner review the Veteran's private 
treatment records, as well as consider the newly service-
connected residuals of a lumbar strain, that the claim must 
again be remanded for further development.  The June 2009 VA 
examiner hinted at a possible correlation between the 
Veteran's in-service injury and the more recent 2005 MVA.  
The Board is aware that the examiner found the lumbar disc 
disease with radiculopathy had its onset following the 2005 
MVA, but notes that the regulations provide for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006) 
(to be codified at 38 C.F.R. § 3.310(b)).  As such, the 
Board finds that a remand is necessary to determine whether 
the Veteran's current lumbar disc disease with radiculopathy 
is in any way aggravated by his service-connected lumbar 
strain.  

Finally, during the Veteran's November 2007 hearing, the 
Veteran referred to Social Security records reflecting his 
inability to work for a year.  The Veteran has not 
specifically indicated that he has sought SSA benefits, but 
upon remand an inquiry should be made of the Veteran as to 
whether he has ever sought SSA benefits.  If so, the RO 
should make attempts to obtain these records and associate 
them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran verify 
whether he has sought SSA benefits in the 
past.  If so, the RO/AMC should obtain 
those records, associate them with the 
claims file, and perform any development 
deemed necessary.  

2.  If available, request a clarified 
opinion and/or addendum of the June 2009 
VA examiner in regards to the claim of 
service connection for lumbar disc disease 
with radiculopathy.  A clarified opinion 
should be obtained to specifically address 
whether the Veteran's lumbar disc disease 
with radiculopathy is in any way worsened 
or aggravated by his service-connected 
residuals of a lumbar strain.  

If the June 2009 VA examiner is 
unavailable, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of the Veteran's lumbar disc 
disease with radiculopathy.  The Veteran's 
claims folder should be made available to 
the examiner.  The examiner is to perform 
all necessary clinical testing.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that the Veteran's currently diagnosed 
lumbar disc disease with radiculopathy had 
its onset in service.  The examiner should 
also provide an opinion as to whether the 
Veteran's lumbar disc disease with 
radiculopathy was caused or worsened by 
his service-connected lumbar strain 
residuals.  The examiner should 
specifically discuss the in-service 
treatment for a back disability as well as 
his 2005 MVA.  The examiner should provide 
rationale for all opinions given.  If the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the Veteran 
until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


